MEMORANDUM **
Ronald L. Holt and Lyssa Royal Holt appeal pro se from the district court’s order dismissing without prejudice their petition to quash an IRS summons issued to third parties in connection with an investigation of the Holts’ federal tax liabilities. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to serve a timely summons and complaint. Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir.1987).
We affirm for the reasons stated by the district court.
Appellants’ motion to extend time to file a reply brief is granted. The Clerk shall file the reply brief received on September 22, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.